Citation Nr: 1822956	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  17-03 197	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD) with major depressive disorder.

2.  Entitlement to an initial disability rating greater than 70 percent for PTSD with major depressive disorder.

3.  Entitlement to an effective date earlier than October 7, 2010 for the award of service connection for PTSD with major depressive disorder.

4.  Entitlement to an effective date earlier than February 10, 2011 for the award of a total disability rating based on individual unemployability due to service-connected disability (TDIU).

5.  Entitlement to a higher combined rating greater than 90 percent for the Veteran's service-connected disabilities under 38 C.F.R. § 4.25 (combined ratings table).  


REPRESENTATION

Veteran represented by:	Sheila R. Adams, Attorney at Law


ATTORNEY FOR THE BOARD

P.S. Rubin, Counsel


INTRODUCTION

The Veteran served on active duty service in the United States Air Force from February 1989 to July 1998.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from March 2015 and May 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.


FINDING OF FACT

In March 2018, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his attorney, that he wished to withdraw the present appeal in its entirety.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran's attorney have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).  

In the present case, in a March 2018 statement, the Veteran, through his attorney, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
DAVID A. BRENNINGMEYER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


